Title: II. John Brown Cutting to Thomas Jefferson, 20 March 1790
From: Cutting, John Brown
To: Jefferson, Thomas



Dear Sir
London 20 March 1790

A relapse soon after I took leave of You at Cowes has compel’d me to waste the whole winter in Europe: the greater part of it I have pass’d at Bath. It is now probable that I shall not embark for New York before June, when Mr. Rutledge and myself will be companions of the voyage, so that I may receive any commands that you may wish me to execute here for You by the May Packet. Mr. Rutledge has been at Paris a few weeks past and is now waiting  to receive from the Marquis La Fayette some dispatches for America which were not quite ready on thursday last.
Much political negotiation and many political events of importance have taken place in Europe since your departure. I inclose to Yourself to Mr. Adams and to Colonel Smith some pamphlets and english newspapers from the combined perusal of which information may be glean’d, if not useful, at least gratifying to curiosity. By the letter of Mr. Short you will perceive even if he has not informed you directly himself, that the political revolution in France is considered as secure and accomplish’d and that fiscal embarrassments alone remain to be borne or overcome. My own opinion is that the sale or mortgage of the church property will be sufficient without other aid to prevent aught like a national bankruptcy—perhaps even to re-establish public credit. You are not to be informed of the extent of the ecclesiastical revenues nor that a very great proportion of the buildings and much of the territory are in the most populous and opulent towns and cities in France. If the municipalities of these towns and cities in general follow the example set them by the municipality of the metropolis, it is hardly possible to calculate how great a stride towards the reestablishment of public credit may be made even within the year 1790.
[You will not fail to remark when you peruse the parliamentary debates of this nation how much the aristocracy dread the influence of a successful struggle for liberty in France on the people of Britain. There seems to be a complete combination of the nobility, gentry, clergy and crown officers to decry, stifle or calumniate every measure that has been pursued by the national assembly in France. Hence that bitter philipic pronounced by Mr. Burke in the debate concerning the army estimates, which no report has stated in terms acrid or angry enough to do justice to the sentiments he that day delivered and which extorted from his great political foe Mr. Pitt such warm eulogium, and has since been followed by the unanimous approbation of all those who are called the better sort of people. I listened on that occasion with utter astonishment being in the gallery of the commons from the beginning of the debate to the end of it. As soon as I came to my lodgings I took a minute from memory of the most exasperated portion of his anti-gallican eloquence.] It was in the same debate that Mr. Grenville, who is the mouth of Lord Hawksbury in the house of commons (that same Lord Hawksbury who is the commercial minister and dictates all measures relevant to the United States) declared rather angrily that altho Britain had ten thousand troops in America, it was  requisite that more shou’d be sent out thither, but on reasons and motives of policy unfit to be then and there explain’d Debret’s report of that debate what Mr. Grenville said is not fully stated. I own at the time I was somewhat alarm’d at the seeming hostility with which he uttered himself; especially as he coupled in the same clause of his speech an assertion that a negotiation relevant to the western posts was then pending with the United States. But upon reflection I was tranquiliz’d, being quite persuaded that Britain neither cou’d nor wou’d go to war with us on any account whatever excepting always it were for an object that wou’d immediately reimburse the nation for every farthing of the military expence requisite to acquire or maintain it. Happily for the United States and perhaps for the peace of Europe she is so desperately in debt, that tho’ her manufactures flourish her trade prosper and her people wallow in opulence—her annual revenue is exceeded by her present annual expenditure nearly two millions sterling. The whole fabric of her greatness rests upon a single pillar—public credit. This pillar has hitherto prop’d by the nicest management, and sustain’d by the most exquisite mechanism. But the springs of each subsidiary machine are now wound up to their highest pitch. The present depression of France on the scale of Europe has doubtless given a proportional elation to the consideration of Britain. And the Ministers of the latter have been striving to avail themselves of the crisis. In all their efforts they have striven to accomplish each aim without being obliged to go to war. Before the late revolution in France the feebleness of her corrupt administration tempted that bold stroke to detach Holland in which they in conjunction with Prussia succeeded without a war successively. Subsequent events embolden’d them to proceed and engage more deeply in continental politics. Their next project was to dissolve the family compact, and at the same time check the growth of, and if possible bind in chains, the marine and the commerce of the United States of America. They began to tamper with Del Campo and procured him the grade of ambassador from his own court to this. Del Campo gave them assurances that his court was well disposed to enter into a treaty of commerce with them upon terms as good or better than those upon which the treaty with France was formed. Mr. Eden of fame immaculate in france was the instrument chosen. Under colour of a proceeding quite detach’d from politics, and merely and totally commercial, he made a proposal to the Spanish ministry full of plausibility, and which they took into serious consideration and seem’d inclin’d to listen to, which was “a mutual  guarantee between the Courts of London and Madrid of all their respective colonial possessions.” Perhaps you are not to be informed what an alarm the knowledge that such a proposition had been made to and entertain’d by some of the Spanish administration, caused in the cabinet at Versailles. Every engine of policy was put in motion to frustrate this negotiation; for it was clearly perceived that such a guarantee must if entered into ipso facto dissolve the family compact; which in fact was the intention of Mr. Pitt, who clearly saw it wou’d have the same operation with respect to france, that the 6th article of the dutch treaty had, namely that of dissolving the political connexion of the two countries sub silentio, while it affected to repeal no existing treaty or compact whatever. The french cabinet soon succeeded in rendering Mr. Eden suspected, by authenticating the perfidy with which he had stained his own honor, pending his last negotiation with M. Montmorin: and finally defeated his aim, by the vote and influence of the Prince of Asturias. Eden left Madrid in a rage. Mr. Fitzherbert has since succeeded him, from the pre-eminence of whose talents no mighty feats can be hoped. Mr. Eden, now Lord Auckland, is at present at the Hague, which is a spot where much negotiation this spring and summer may be expected; I hope quite enough to occupy the british cabinet.
Since the death of the Emperor on the 20th of last month, there has been such a hurrying of couriers from court to court all over Europe, and so little of certainty in any account private or public that nothing but detach’d facts can be depended on. Among these may be reckon’d an unequivocal offer of the new Emperor Peter Leopold to the belgic revolters of complete indemnity, and a perfect restoration of their ancient rights, beside an offer of many new immunities, upon the condition of revesting their sovereignty in the head of the house of Austria. That aristocratic body of priests and nobles that has assumed this sovereignty, under the name of states, have it is said, already rejected this offer of the new Emperor. However from the present aspect of the people of Brabant, I mean the democratic part of the inhabitants who have lately discovered symptoms of manliness that may force them into political consideration, it is not quite certain that this rejection will prove decisive. Another credited fact is that a very considerable insurrection at Constantinople, which tho’ quel’d is not appeased, causes a delay of that vigourous preperation for another capital effort which the Turks have been making: and leaves some doubt whether the cession of Wallachia and Moldavia to the two imperial powers,  will not put an end to the war upon their own terms, with the turks, in spite of the quadruple alliance of Poland, Prussia, Holland & Britain. In great haste I am compel’d to close this unfinish’d Scrawl, with an assurance that I am with equal attachment & respect Yours,

J. B. Cutting

